Citation Nr: 1043057	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-47 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to November 
1945 and from October 1949 to January 1953.  The Veteran died on 
May [redacted], 2008.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in pertinent part, denied 
entitlement to service connection for cause of the Veteran's 
death.  

The September 2007 rating decision also denied entitlement to an 
increased rating for defective vision of the right eye, a seizure 
disorder, residuals of a gunshot wound of the right fifth toe, 
and special monthly compensation based on aid and 
attendance/housebound status for accrued benefits purposes.  The 
appellant did not perfect an appeal with respect to these issues 
and; therefore, they are not in appellate status.  

The appellant provided testimony before the undersigned at the RO 
in September 2010.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) 
(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran died in May 2008.  The cause of death was listed 
as end stage dementia with dysphagia and aspiration pneumonia.  

2.  A traumatic brain injury (TBI) was sustained in service and 
contributed substantially to the Veteran's death from Alzheimer's 
disease.  

4.  The claim for entitlement to DIC under 38 U.S.C.A. § 1318 is 
moot.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death is service connected and 
entitlement to DIC on that basis is established.  38 U.S.C.A. §§ 
1110, 1131, 1310, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.5, 3.312 (2010). 

2.  The claim for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.


Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) may be awarded to a 
surviving child upon the service connected death of the veteran, 
with service connection determined according to the standards 
applicable to disability compensation.   
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  

The criteria for determining whether the cause of death is 
service connected are those contained in Chapter 11, of 38 
U.S.C.A.-i.e. the criteria for determining service connection 
for the cause of death are the same as those used to determine 
whether a disease or disability is service connected.  38 
U.S.C.A. § 1310(a).
To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with some 
other condition be the immediate or underlying cause or be 
etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death but 
rather it must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Analysis

There is no contention or evidence that a service connected 
condition was the direct cause of the Veteran's death.  The 
direct causes of the Veteran's death were listed on the death 
certificate as end stage dementia with dysphagia and aspiration 
pneumonia.  Rather, the question is whether service connected 
defective vision of the right eye, residuals of a concussion, and 
service connected seizure disorder contributed substantially to 
the Veteran's death.  

The appellant contends that from the time she met the Veteran, 
within one year of discharge from service, until his death, his 
health continuously declined and that this decline was related to 
an in-service neurological injury.  She outlined the progression 
of the Veteran's neurological symptomatology, beginning with 
vision impairment and severe headaches within the first year of 
discharge from service, progressing to partial complex seizures, 
followed by development of Parkinson's disease, and then 
ultimately dementia and Alzheimer's disease.  She also submitted 
articles which suggested an association between head trauma and 
the development of Alzheimer's disease or dementia.  

The medical records of evidence confirm that the Veteran 
sustained a TBI in service, which caused a glicotic scar.  
Seizures began around 1991 and continued for several years; 
requiring the Veteran to be on medication.  During private 
treatment in August 1991 for generalized tonoclonic seizures, the 
Veteran reported having memory trouble for several years.  An MRI 
at that time demonstrated a focal area of atrophy in the anterior 
aspect of the right parietal lobe, due to old trauma or old 
infarct.  

An October 1993 private treatment record includes a diagnosis of 
stable epilepsy secondary to the in-service head trauma.  
Beginning around 1997, the Veteran received a diagnosis of 
Parkinson's disease.  Around 2006, the Veteran began showing more 
advanced signs of memory loss; and in July of that year he was 
given a diagnosis of senile dementia of the Alzheimer's type with 
result and behavioral changes, including insomnia.  At the time 
of his death, the Veteran had been hospitalized for treatment of 
aspiration pneumonia with dysphagia and Alzheimer's dementia.  

The evidence of record includes a November 2008 letter submitted 
by a private certified physician's assistant (PA-C) who had 
treated the Veteran for several years for his seizure disorder 
and senile dementia.  The letter stated that while it could not 
be determined whether the in-service concussion injury had any 
bearing on the Veteran's development of senile dementia; it was 
the PA-C's opinion that "a strong correlation for that could be 
made."  

A VA opinion was obtained in November 2009 where the progression 
of the Veteran's neurological symptomatology was outlined, 
beginning with the severe traumatic brain injury (TBI) sustained 
in service.  The VA physician stated that there was an abundance 
of research that evaluated the association of TBI with 
Alzheimer's disease.  The report sited to three such studies 
which suggested a potentially positive relationship, but were 
inconclusive.  The physician concluded that an opinion could not 
be provided without resort to speculation, because there was 
insufficient scientific evidence to support a direct correlation 
between TBI and the development of Alzheimer's disease.  

In addition to the studies cited by the VA physician, there 
appears to be a significant body of evidence suggesting a 
correlation between TBI and Alzheimer's disease.  Glenn Smith, 
PhD, Can a Head Injury Cause or Hasten Alzheimer's Disease or 
Other Types of Dementia?, MayoClinic.com, 
www.mayoclinic.com/health/alzheimers-disease/AN01710; Bird TD, et 
al. Dementia. In: Fauci AS, et al. Harrison's Principles of 
Internal Medicine. 17th ed. New York, N.Y.: The McGraw-Hill 
Companies; 2008. 
http://www.accessmedicine.com/content.aspx?aID=2904052. Accessed 
July 9, 2009; Traumatic Brain Injury: Hope Through Research. 
National Institute of Neurological Disorders and Stroke, 
http://www.ninds.nih.gov/disorders/tbi/detail_tbi.htm. Accessed 
July 9, 2009; Van Den Heuvel1 C, et al. Traumatic Brain Injury 
and Alzheimer's Disease: A Review. Progress in Brain Research. 
2007;161:303; Khalsa DS. Alzheimer's Disease.  In: Rakel D. 
Integrative Medicine. 2nd ed. Philadelphia, Pa.: Elsevier 
Saunders; 2007. http://www.mdconsult.com/das/book/body/148170549; 
4/0/1494/60.html?tocnode=54111880&fromURL=60.html#4-u1.0-B978-1-
4160-2954-0..X5001-7--section2_393.

Some of this evidence suggests that the correlation is stronger 
with a severe TBI, such as the Veteran had.  While the research 
is not conclusive at this point, the evidence is in relative 
equipoise.  Moreover, the appellant testified about the Veteran's 
continuous decline due to his neurological disabilities.  She is 
competent to testify to symptoms she herself experienced or 
witnessed.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).  

The Board finds that in this case, there is reasonable doubt as 
to the connection between the service-connected disabilities and 
the cause of the Veteran's death.  Resolving all doubt in the 
appellant's favor, service connection for the cause of the 
Veteran's death is granted.  38 U.S.C.A. § 5107(b).   

Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. 
§ 1318

If the Veteran's death is determined not to be service connected, 
pursuant to  
38 U.S.C.A. § 1318, entitlement to DIC may be established in the 
same manner as if the Veteran's death were service connected 
where it is shown that the death was not the result of willful 
misconduct, and the Veteran (1) was continuously rated totally 
disabled for the 10 years immediately preceding death, (2) was 
rated totally disabled for a period of not less than five years 
from the date of his discharge or release from active duty or (3) 
was a former prisoner of war (POW) who died after September 30, 
1999, and the disability was continuously rated totally disabling 
for a period of not less than one year immediately preceding 
death.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22(a) 
(2010).  

DIC benefits granted to a surviving spouse or children under § 
1318 are paid in the same manner as if the Veteran's death were 
service connected.  See 38 U.S.C.A.  
§ 1318(a).  

In the present case, as DIC benefits have already been granted in 
this decision based upon the award of service connection for the 
cause of the Veteran's death, the alternative claim under § 1318 
is rendered moot.  The Court has indicated that, only if an 
appellant's claim for service connection for the cause of the 
Veteran's death is denied under 38 U.S.C.A. § 1310, does VA have 
to also consider an appellant's DIC claim under the provisions of 
38 U.S.C. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).  That is, § 1318 provides an alternate basis for an award 
of DIC and does not provide any additional benefit for the 
appellant.  Section 1318 is only applicable if the Veteran's 
death is found to be non-service connected.  See 38 C.F.R. § 
3.22(a).  In light of the grant of service connection for the 
cause of the Veteran's death under 38 U.S.C.A. § 1310, the claim 
of entitlement to DIC under 38 U.S.C.A. § 1318 is moot, and is 
dismissed.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted. 

The claim of the entitlement to DIC pursuant to 38 U.S.C.A. § 
1318 is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


